Citation Nr: 0116099	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  98-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased evaluation for a traumatic 
deviation of the left nasal septum, currently evaluated as 
10 percent disabling.  

2. Entitlement to an increased evaluation for disfigurement 
of the nose due to trauma, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1944 to December 
1945. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio,  Department of Veterans Affairs (VA) Regional Office 
(RO). 

REMAND

The appellant is seeking increased disability ratings for a 
traumatic deviation of the left nasal septum and for 
disfigurement of the nose due to trauma.  Each disorder is 
currently assigned separate 10 percent disability ratings.  

The evidence developed during the course of the appellant's 
claim raises potential entitlement to a separate disability 
evaluation for sinusitis, secondary to the trauma resulting 
in the presently assigned ratings.  Specifically, the May 
1997 VA examiner noted that the appellant had complaints of 
sinusitis, and that these complaints were apparently related 
to the presently service-connected disorders.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), it was held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Conversely, the 
evaluation of the same manifestation under multiple diagnoses 
is not contemplated by the regulatory provisions, which state 
that such "pyramiding"" is to be avoided.  38 C.F.R. § 
4.14.  

Because the record thus suggests that the appellant may have 
sinusitis as a result of the service-connected facial trauma, 
this matter will be remanded to ascertain whether the 
appellant has the disorder and whether its manifestations 
constitute the same or different symptoms as the currently 
service-connected disorder.  During the course of this 
development, medical inquiry must also be undertaken to 
ascertain whether there exists any other non-overlapping 
resulting symptoms of the in-service trauma, such as 
scarring, which result in a separate disability ratings.  

In his February 1998 substantive appeal, the appellant argued 
that he had sustained vision and dental disabilities as a 
result of his service-connected nasal trauma.  By rating 
decision dated in August 1998, service connection for the 
disorders was denied on the basis that the claims were not 
"well grounded" under the then-applicable law.  By 
statement received in February 1999, the appellant noted his 
disagreement with the RO's August 1998 rating decision.  
Under applicable law, the appellant's February 1999 filing 
triggered appellate review.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (The filing of a notice of disagreement 
commences an appeal and as such is sufficient to confer 
appellate jurisdiction to the Board, and where appellate 
procedures have not thereafter been completed, the Board must 
remand the matter to order the RO to issue a Statement of the 
Case pertaining to the claim).  

Accordingly, these matters are REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  After receipt of any records 
obtained, the RO should schedule the 
appellant for a comprehensive medical 
examination, to be conducted by an 
appropriately qualified physician, to 
ascertain the residuals of any in-service 
facial or nasal trauma.  The appellant's 
claims folder, and a copy of this remand, 
must be reviewed by the examiner, who 
must acknowledge their receipt and review 
in any report generated as a result of 
this remand.   The examiner must respond 
to the following inquiries, and may 
respond if appropriate in terms as to the 
likelihood of such response (i.e., more 
or less likely or equally likely):

a.  What is the degree of 
obstruction presented by the 
deviated left nasal septum?

b.  Describe the nature and extent 
of any disfigurement to the nose, 
including any scarring and the 
presence or absence of any 
discoloration, color contrast, or 
tissue loss.  

c.  Describe whether the appellant 
has sinusitis, or any other disorder 
of the nasal passages, and whether 
the disorder is the result of the 
deviated nasal septum or 
disfigurement of the nose.

3.  The RO should issue a Statement of 
the Case pertaining to the issues of 
service connection for dental and vision 
disabilities, and thereafter follow all 
appellate procedures established by 
statute, regulation, and applicable 
precedent.

4.  The RO must ensure that the claim is 
developed as required under the 
provisions of the Veterans Claims 
Assistance Act of 2000.

The RO should take such additional development  action as it 
deems proper with respect to the claims at issue.  Following 
such development, the RO should review and readjudicate the 
claims.  If any such action does not resolve the claims, or 
if the RO chooses to take no additional development action, 
the RO shall issue the appellant a Supplemental Statement of 
the Case.  The appellant should be given notice of, and 
appropriate opportunity to exercise, his appeal rights.  
Thereafter, the case should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





